Citation Nr: 1338700	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  12-33 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance in acquiring special home adaptations. 

2.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1958 to July 1961, and from June 1963 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

By September 2013 correspondence, the Veteran stated that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing and a certificate of eligibility for assistance in acquiring special home adaptations have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In August 2013, the Veteran called VA to inform it that he wished to withdraw his appeal, which had been perfected in October 2010.  The Veteran signed a statement in September 2013 indicating his desire to withdraw his appeal, and his representative additionally submitted a letter to the same effect.  Given the Veteran's clear intent to withdraw his appeal, there remain no allegations of errors of law or fact for appellate consideration with regards to the issues that had been appealed.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


